DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 20 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choo et al. (US 2018/0152144).
Regarding claims 1 & 20, Choo (i.e. FIGS. 1 & 2) discloses a supply modulator  (supply modulator 100, §0035) that is driven (through modulation circuit 120) in each of an envelope tracking mode (The modulation circuit 120 may provide a modulation voltage according to Envelope Tracking (ET), §0050) and an average power tracking mode (or Average Power Tracking (APT), §0050) to provide an output voltage to a power amplifier (for example, a first power amplifier PA1, §0050), the supply modulator comprising:
a linear regulator (linear regulator 121) configured to generate the output voltage for the envelope tracking mode (§0051);
a switching regulator (switching regulator 122) configured to operate with the linear regulator to generate the output voltage for the envelope tracking mode and to selectively operate to generate the output voltage for the average power tracking mode (The output of the linear regulator 121 and the output of the switching regulator 122 may be summed and the summed output may be provided as a power supply voltage to a power amplifier, for example, the first power amplifier PA1, §0051);
a single inductor multiple output converter (a single inductor multiple output (SIMO) converter 110, §0044) including (a conversion circuit 111 and a controller 112, §0063, Fig. 4A) a first capacitor (C1, the conversion circuit 111 includes one inductor L, a plurality of conversion switches S1, S2, and S3, a plurality of output switches SW1 , SW2, ... , and SW11, and a plurality of capacitors C1, C2 , ... , and Cn, §0063) connected with a power supply terminal of the linear regulator (The SIMO converter 110 provides a first output voltage VO1, as a power supply voltage to a linear regulator 121 of the modulation circuit 120) and a second capacitor (C2) selectively connected with an output terminal of the linear regulator (Also, the SIMO converter 110 provides a second output voltages V02, §0049, §0054) through a first switch (a plurality of conversion switches S1, S2, and S3, a plurality of output switches SW1 , SW2, ... , and SW11, §0063) and configured to:

    PNG
    media_image1.png
    665
    1646
    media_image1.png
    Greyscale

Figs. 4A (left) and 4B (right) of Choo for ease of reference.

selectively operate (by the controller, Fig. 4A, following the timing diagram, Fig. 4B) with the switching regulator to generate the output voltage for the average power tracking mode (§0073), and to provide a power supply voltage to the linear regulator for the envelope tracking mode (§0076); and
Also, per claim 20, Choo teaches a boost-buck converter (the conversion circuit 111 may be implemented as a buck-boosting converter that steps-down or boosts an input voltage VDD, as shown in FIG. 4A, §0063) including a first capacitor (C1) connected with a power supply terminal of the linear regulator (V01 to 121, Fig. 5A, Fig. 5B) and configured to provide a power supply voltage to the linear regulator in the envelope tracking mode (§0076); 
a linear charger (L 1 and C2 together forms a linear charger) including a second capacitor (C2) selectively connected with an output terminal of the linear regulator (121) through a switch (S2, SW2) and configured to selectively operate with the switching regulator (122) to generate the output voltage in the average power tracking mode (The SIMO converter 110a provides the second output voltage VO2 as a power supply voltage according to the APT to the second power amplifier 402, §0074), wherein the linear charger is supplied with the power supply voltage from the boost-buck converter in the average power tracking mode (Fig. 8B); and
Returning back to claims 1 & 20,
Choo also teaches, a main controller (controller 112) configured to select a tracking mode, between the envelope tracking mode and the average power tracking mode (Fig. 5A), and to control at least one of the first switch, the linear regulator, the switching regulator, and the single inductor multiple output converter and the boost-buck converter, and the linear charger based on the tracking mode (Figs. 5B, Figs. 8A-8C). Regarding claims 11 and 30, Choo further teaches an alternating current (AC) coupling capacitor (Cs, Fig. 5B) connected between the output terminal of the linear regulator (121) and an output terminal (drain node of PA1, Fig. 5B) of the supply modulator.
Allowable Subject Matter
Claims 2-10, 12-19, 21-29 are objected to as being dependent upon a rejected base claims 1 and 20, but would be allowable if rewritten in independent form including all of the limitations of the base claims 1 and 20 and any intervening claims.
Claims 2 and 21 are allowable since Choo although teaches in envelope tracking mode (Fig. 6A), the linear regulator and the switching regulator generate a first modulation voltage according to envelope tracking, but contrary claim 2, in Choo’s circuit, the main controller doesn’t turn off the first switch (SW1, Fig. 4A) rather turns it on; and for the average power tracking (Fig. 6C) although the switching regulator (122) generates a second modulation voltage according to average power tracking but the main controller doesn’t turn on the first switch, rather turns it off. 
Claim 31 is allowed.
Claim 31 is allowable over the closest prior art of record, Choo because although Choo teaches all limitations of claim 31 in Fig. 5A-B and 6A, but is not explicit about a switch (SW2) that directly connects the second capacitor (C2) to the node (node happened to be the drain of PA1 in Fig. 5A) when closed and disconnects the second capacitor (C2) from the node (drain of PA1) when open; and a sixth voltage produced by the second charge or the fourth voltage when the switch is closed. Second charge or capacitor (C2) voltage is applied to the drain of PA2 (not to the same PA drain, i.e., PA1) 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843